DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/22 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a deposit/withdrawal unit” in Claim 1, 
“a discrimination unit” in Claim 1,
“a temporary storage unit” in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura et al (US 2013/0001040 A1) in view of Lee (US 2012/0031728 A1), further in view of Osterberg et al (US 2007/0210149 A1), further in view of Mizuno (US 2016/0350995 A1), and further in view of Doi (US 2015/0187157 A1).

Regarding Claim 9, Iwamura teaches a medium handling method of a medium handling apparatus (1), as illustrated in figures 9A and 9B, the method comprising:
during a media counting and rejection process, receiving media from a user into internal space of a deposit/withdrawal unit (21, 211) as illustrated in figure 2 and as mentioned at paragraph 44:
during the media counting and rejection process, determining normal media and reject medium of the received media by a discrimination unit (25), as mentioned at paragraph 48:
during the media counting and rejection process, storing temporarily the normal media in a temporary storage unit received via a separator/accumulator of the temporary storage unit , i.e reconciliation unit (33), as mentioned at paragraph 4, last three sentences, between a first plate and a second plate of the temporary storage unit after determination by the discrimination unit (25), noting that banknotes that have already been accepted by the discrimination unit (25) are stored in reconciliation unit (33), the separator/accumulator, i.e, the rollers near sensor (312), as illustrated in figure 2, located closer to the deposit/withdrawal unit (21) than a rear side of the medium handling apparatus (1), as illustrated in figure 2, noting that the rear side is near the leader line for element (41), for example, to enable extension of the temporary storage unit (33) to the rear side of the medium handling apparatus (1), noting that it is considered a matter of design choice to increase the size of the temporary storage unit for the purpose of increasing the volume of banknotes stored and noting that the word “to” is interpreted as “towards” or “in the direction of”;
during a deposit receipt process subsequent to the media counting and rejection process, sending the normal media in the temporary storage unit (51), noting that reconciliation storage unit (33) temporarily stores banknotes, to recycling cassettes (31 sub 1 through 31 sub 4) according to types of the normal media, as mentioned at paragraph 51;
receiving a signal, via control unit (513), for tallying numbers of media stored in each of the recycling cassettes (31 sub 1 through 31 sub 4) to initiate an internal tallying process, i.e, the reconciliation process, as mentioned at paragraphs 62-64 and 79-81 and as illustrated in figures 9a and 9b;
during the internal tallying process, separating stored media in the recycling cassette (31 sub 1 through 31 sub 4) and conveying the separated media from the recycling cassettes (31 sub 1 through 31 sub 4) to the discrimination unit (25), as mentioned at paragraph 82, for example;
during the internal tallying process, discriminating the separated media from the recycling cassettes through the discrimination unit (25), and storing the numbers of the separated media in a controller (513), as mentioned at paragraph 82, for example, and noting that “memory unit (59) stores at least an inventory amount which is the respective numbers of the banknotes of different denominations or the amount of the banknotes stored in the depositing/dispensing machine 1” and that “the memory unit 59 also stores the inventory amount which of each storage module 31”;
during the internal tallying process, i.e, the reconciliation process, storing, in the temporary storage unit (33) the media from the recycling cassettes (31 sub 1 through 31 sub 4) passed through the discrimination unit (25), as mentioned at paragraphs 79-82;
after storing the media in the temporary storage unit (33) in the internal tallying/reconciliation, sensing the number of media stored in the temporary unit by separating and passing the media of the temporary storage unit through the discrimination unit (25) to one or more of the recycling cassettes (31 sub 1 through 31 sub 4) for storage, as mentioned at paragraphs 79-82; and
during the internal tallying process, presenting the numbers of separated media, i.e., via memory unit (59) and via display (511), noting that paragraph 66 mentions that display unit (511) is “for displaying various types of information and “the display unit 511 is also connected to the control unit 513”.
Regarding Claim 9, Iwamura does not expressly teach between a first plate and a second plate of the temporary storage unit by moving the first plate of the temporary unit backward or forward, 
receiving first additional media in the temporary storage unit by moving the first plate backward or forward to accommodate the first additional media between the first plate and the second plate; and
sending normal media of the first additional media from the temporary storage unit to the recycling cassettes for refilling the recycling cassettes.
Regarding Claim 9, Iwamura does not expressly teach, but Lee teaches between a first plate (20), as illustrated in figure 2 and as mentioned at paragraphs 25-29, and a second plate (21, 22, 23) of the temporary unit, i.e., medium processing unit (16), backward or forward, noting that the first plate (20) and the second plate (21, 22, 23) move backward or forward as mentioned at paragraph 30, which states as follows.
[0030] In detail, the front guider 20, the supporting guider 21, the rear guider 22, and the pushing member 23 may be moved in the back and forth direction by separate moving members, respectively. Examples of the moving members may comprise a motor that may transmit power through a transmission part such as a belt to an object to be moved, that is, to one of the front guider 20, the supporting guider 21, the rear guider 22, and the pushing member 23. However, the moving members are not limited thereto. While moving, the front guider 20, the supporting guider 21, the rear guider 22, and the pushing member 23 do not interfere with one another.
Emphasis provided.
Regarding Claim 9, Lee further teaches receiving first additional media, i.e., interpreted as a first amount of banknotes of a particular denomination or of a particular batch of banknotes, which may be mixed or of singular denomination, in the temporary storage unit (16) by moving the first plate (20) backward or forward to accommodate the first additional media between the first plate (20) and the second plate (21, 22, 23); and
sending normal media of the first additional media from the temporary storage unit (16) to the recycling cassettes for refilling the recycling cassettes, as taught by Iwamura, i.e., cassettes (31 sub 1 through 31 sub 4), for storage, as mentioned at Iwamura paragraphs 79-82, noting that Lee’s first passage (31), as mentioned at Lee’s paragraph 28, first sentence, is “a first passage 31 through which a medium to be deposited is transferred” and “a second passage (41) through which a medium to be withdrawn or rejected is transferred”.
Regarding Claim 9, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have substituted, Lee’s temporary unit, which moves between a first plate and a second plate of the temporary storage unit by moving the first plate of the temporary unit backward or forward between a first plate and a second plate of the temporary storage unit by moving the first plate of the temporary unit backward or forward, 
receiving first additional media in the temporary storage unit by moving the first plate backward or forward to accommodate the first additional media between the first plate and the second plate; and
sending normal media of the first additional media from the temporary storage unit to the recycling cassettes for refilling the recycling cassettes, for or in addition to Iwamura’s tape-based temporary unit (51), for the purpose of providing a separate input and output, i.e., Lee’s chutes (31, 41) leading to recycling receptacles, noting that Lee’s temporary unit is a well known alternative to Iwamura’s tape-based temporary unit.
Regarding Claim 9, Iwamura does not expressly teach displaying the numbers of separated media.  
Regarding Claim 9, Iwamura does not expressly teach, but Osterberg teaches presenting the numbers of separated media, i.e., via LCD display screen (202), as illustrated at figures 7a-7k, for example, and as mentioned at paragraph 87, which states that “a momentary value 508.sub.L, 508.sub.R of coins and notes, respectively, that have hitherto been processed during a current transaction is shown at the bottom of each part 502.sub.L, 502.sub.R of the application area”
Regarding Claim 9, before the effective filing date of the invention, it would have been obvious to have presented the numbers of separated media, as taught by Osterberg, for the purpose of notifying the operator of the total value of the banknotes counted.  
Regarding Claim 9, note further that although Iwamura does not expressly teach presenting the numbers of separated media, since “the numbers of separated media” are considered a type of information, it would have been obvious to have displayed “the numbers of separated media” on Iwamura’s display (511), especially in light of Osterberg’s teaching.
Regarding Claim 9, Iwamura does not expressly teach during the media counting and rejection process, returning the reject medium to the deposit withdrawal unit without storing in the temporary storage unit.
Regarding Claim 9, Iwamura does not expressly teach, but Mizuno teaches returning the reject medium to the deposit withdrawal unit without storing in the temporary storage unit, as mentioned at paragraph 49, which states as follows.
[0049] Specifically, while the banknote control unit 11 causes the banknote which is discriminated to be proper and to be transacted to be transported to and stored in the temporary holding unit 15 by the transport unit 13, the rejected banknote discriminated not to be transacted is transported to the deposit/withdrawal unit 12 by the transport unit 13 and returned to the user.
Emphasis provided.

Regarding Claim 9, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided the step of during the media counting and rejection process, returning the reject medium to the deposit withdrawal unit without storing in the temporary storage unit, as taught by Mizuno, in Iwamura’s medium handling apparatus, for the purpose of returning rejected banknotes which will not be used in a transaction, directly to the depositor via the deposit/withdrawal unit. 

Note also that it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  See In re Karlson, 136, USPQ 184.  

Therefore, since omission of storage in the temporary storage unit does not affect the operation of the withdrawal/deposit unit or the discrimination unit, it would have been obvious to have bypassed the temporary storage unit when a rejected banknote is determined by the discrimination unit, thus warranting its return to the user through the deposit/withdrawal unit.  

Regarding Claim 9, Iwamura does not expressly teach during the media counting and rejection process, storing temporarily the normal media in a temporary storage unit.

Regarding Claim 9, Iwamura does not expressly teach during the media counting and rejection process, i.e, the deposit process, storing temporarily the normal media in a temporary storage unit, i.e, escrow unit (215), as illustrated in figure 7 and as mentioned at paragraph 92, which states as follows.

[0092] When all the banknotes are fed from the inlet 210, the count of the banknotes is displayed on the higher-ranking terminal 6. When the higher-ranking terminal 6 is operated to confirm the deposit of the banknotes, although not shown, the banknotes temporarily retained in the escrow unit 215 are fed to be stored in the first to forth stackers 31-34, while the banknotes are sorted by denomination as described above. The banknotes stacked in the stacking recess 51 are removed by the teller, and are stored in a safe different from the depositing and dispensing machine 1.

Emphasis provided.

Regarding Claim 9, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided the step of during the media counting and rejection process, storing temporarily the normal media in a temporary storage unit, as taught by Doi, in Iwamura’s medium handling apparatus, for the purpose of enabling a user to confirm and accept the totals of the processed batch of banknotes.  Note that it would have been obvious to have provided an escrow for non-rejected banknotes as well as rejected banknotes since one of ordinary skill in the art would have found the additional escrow storage for normal banknotes would have enabled a user to retain the option of accepting both sets of banknotes, i.e, rejected and normal.  

Regarding Claim 9, since Iwamura teaches recycling cassettes (31 sub 1 through 31 sub 4) for storage, as mentioned at paragraphs 79-82, it would have been obvious to have used Lee’s teaching of first and second plates to have received first additional media in the temporary storage unit by moving the first plate backward or forward to accommodate the first additional media between the first plate and the second plate; and 
sending normal media of the first additional media from the temporary storage unit to the recycling cassettes for refilling the recycling cassettes.

Note that Iwamura’s and Lee’s devices have predictable function and structure and would have been well within the skill of an ordinarily skilled artisan to have adapted Iwamura’s apparatus to have accommodated Lee’s first and second plates to have thus operated to direct banknotes to the proper recycling cassettes based on denomination and to thus have filled the recycling cassettes with banknotes.

Regarding Claim 15, Iwamura teaches wherein the temporary storage unit (33) has a capacity to accumulate the stored media of at least one of the recycling cassettes (31) since it is considered a matter of design choice to have increased the size of the temporary storage unit based on volume considerations.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura et al (US 2013/0001040 A1) in view of Lee (US 2012/0031728 A1), further in view of Osterberg et al (US 2007/0210149 A1), further in view of Mizuno (US 2016/0350995 A1), further in view of Doi (US 2015/0187157 A1), further in view of Kobayashi et al (US 2014/0069769 A1) and further in view of McCormick (US 8,640,945 B1).
Regarding Claims 10-11, Iwamura teaches the system as described above.
Regarding Claim 10, Iwamura teaches storing the normal media of the additional media in the temporary storage unit (33) after being discriminated through the discrimination unit (33), and
sending the normal media of the additional media from the temporary storage unit to the recycling cassettes (31 sub a through 31 sub 4) for storage, during a reconciliation process, as mentioned at paragraphs 79-82.
Regarding Claim 10, Iwamura does not expressly teach responsive to receiving input to refill the recycling cassette:
 receiving additional media in the deposit/withdrawal unit, separating each individual inserted media,
passing the additional media through the discrimination unit to determine normal media and reject media of the additional media.
Regarding Claim 10, Kobayashi teaches further comprising, responsive to receiving input to refill the recycling cassette, i.e., storing units (30a, 210a), as illustrated in figures 4b, 5b, 6b, 7b and 8, and as mentioned at paragraphs 93-94, for example, noting paragraph 93, which states that “[w]hen the process reception unit has received a replenishment instruction, the replenishing process is performed similarly to the depositing process” and noting reference to the depositing process described in paragraphs 77-86:
 receiving additional media in the deposit/withdrawal unit (210a), via banknote cassette (30a), as mentioned in paragraphs 44 and 77, separating each individual inserted media, noting that paragraph 44 mentions that the banknotes are “sandwiched, one by one, by one tape or a plurality of tapes…”
passing the additional media through the discrimination unit (240a), i.e. via transportation unit (240a) and routes a and b, as illustrated at figures 7a and 7b, for example, and as mentioned at paragraphs 54-56 and 80, to determine normal media and reject media of the additional media,
storing the normal media of the additional media in the storage unit (250a) after being discriminated through the discrimination unit (240a), as mentioned at paragraph 80 and as illustrated at figures 7a and 7b.
Regarding Claim 10, McCormick teaches performing a reconciliation process after a replenishing process, as mentioned at col. 9, lines 7-10, i.e., “[a]ny such replenishing, rebalancing, or skimming of till content may be reconciled with other relevant data such as start of day amount and expected intake from sales etc.”
	Regarding Claim 10, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a replenishing process as taught by Kobayashi in Iwamura’s medium/banknote processing device for the purpose of refilling any denomination banknote storage cassettes as required.  
Regarding Claim 10, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a reconciliation process in Iwamura’s medium processing device after performing a replenishment process as taught by Kobayashi, for the purpose of ensuring that media/banknote inventory is accurately tracked for auditing of cash flow through Iwamura’s device.
Since Iwamura already teaches the steps of 
“storing the normal media of the additional media in the temporary storage unit after being discriminated through the discrimination unit, and
sending the normal media of the additional media from the temporary storage unit to the recycling cassettes for storage”, as described with respect to the rejection of Claim 9, it follows that these steps would have been obvious to include after a replenishment process as taught by Kobayashi since these storing and sending steps are already taught by Iwamura to be performed during a reconciliation process, which McCormick teaches as being required to perform after a replenishing process.
Regarding Claim 11, Kobayashi teaches further comprising, storing the reject medium in a reject cassette, i.e, apparatus-internal reject unit (224a), described at abstract as being “configured to store a reject banknote inside the apparatus”, during the media counting and rejection process, as mentioned at abstract, and at paragraph 63, noting also external-apparatus reject unit (222a).
Regarding Claim 11, Iwamura teaches further comprising, storing the reject medium in a reject cassette, i.e, collection cassette (53) as mentioned at paragraphs 61, 62 and 65, for example, or cassette (51), as mentioned at paragraphs 44 and 59, for example, during the media counting and rejection process.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura et al (US 2013/0001040 A1) in view of Lee (US 2012/0031728 A1), further in view of Osterberg et al (US 2007/0210149 A1), further in view of Mizuno (US 2016/0350995 A1), further in view of Doi (US 2015/0187157 A1) and further in view of Wakabayashi et al (US 9,858,743 B2). 

Regarding Claims 12, Iwamura teaches the system as described above.
Regarding Claim 12, Iwamura does not expressly teach wherein the first additional media is received via an opening door at a top of the temporary storage unit.
Regarding Claim 12, Iwamura does not expressly teach but Wakabayashi teaches wherein the first additional media is received via an opening door, i.e., shutter (10), as illustrated in figures 5-7 and as mentioned at col. 7, lines 33-39, col. 8, lines 1-3, col. 9, lines 12-19, col. 10, lines 24-28 and 51-57, at a top of the temporary storage unit (20a).
Regarding Claim 12, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the first additional media is received via an opening door at a top of the temporary storage unit, as taught by Wakabayashi, in Iwamura’s temporary storage, for the purpose of securing the contents of the temporary storage.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura et al (US 2013/0001040 A1) in view of Lee (US 2012/0031728 A1), further in view of Osterberg et al (US 2007/0210149 A1), further in view of Mizuno (US 2016/0350995 A1), further in view of Doi (US 2015/0187157 A1) and further in view of Iizuka (US 2013/0153361 A1).
Regarding Claim 13, Iwamura teaches the system as described above.
Regarding Claim 13, Iwamura does not expressly teach further comprising storing media loaded into the deposit/withdrawal unit but not retrieved by the user.
Regarding Claim 13, Iizuka teaches storing media loaded into the deposit/withdrawal unit (3) but not retrieved by the user, as mentioned at paragraph 6, i.e., “a reject depository that stores bills, that are not objects of withdrawal among bills that are drawn out from the denomination specific cassettes in a withdrawal process, and foreign matter, that a customer has left inserted in the deposit withdrawal section in a deposit process and has forgotten to remove”, paragraph 43, i.e., “media left behind by customers” stored in “reject depository 15”, and as mentioned at paragraphs 43 and 59, for example. 
Regarding Claim 13, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a storing step for media loaded into the deposit/withdrawal unit but not retrieved by the user, as taught by Iizuka, in Iwamura’s media processing device for the purpose of preventing media from being pilfered by unintended persons, thereby maintaining accurate tracking of banknotes and preventing losses.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura et al (US 2013/0001040 A1) in view of Lee (US 2012/0031728 A1), further in view of Osterberg et al (US 2007/0210149 A1), further in view of Mizuno (US 2016/0350995 A1), further in view of Doi (US 2015/0187157 A1), further in view of Wakabayashi et al (US 9,858,743 B2) and further in view of Kobayashi et al (US 2014/0069769 A1).
Regarding Claim 14, Iwamura teaches the system as described above.
Regarding Claim 14, note that Lee already teaches receiving first additional media, i.e., interpreted as a first amount of banknotes of a particular denomination or of a particular batch of banknotes, which may be mixed or of singular denomination, in the temporary storage unit (16) by moving the first plate (20) backward or forward to accommodate the first additional media between the first plate (20) and the second plate (21, 22, 23), as mentioned in connection with the rejection of Claim 9, above.
Regarding Claim 14, Iwamura does not expressly teach further comprising, 
receiving second additional media via the disposit/withdrawal unit; and 
sending normal media of the second additional media from the deposit/withdrawal unit to the recycling cassettes for refilling the recycling cassettes
Regarding Claim 14, Iwamura does not expressly teach, but Kobayashi teaches receiving second additional media via the disposit/withdrawal unit, noting that paragraph 45, first sentence, states “cash transport cassette 30 includes a memory unit configured to store identification information (cassette ID) for specifying the cash transport cassette 30 and information related to stored cash (an amount for each denomination and so on”, which is interpreted as stating that each cassette (30) is capable of holding multiple denominations, and thus can hold a second additional media, i.e., a second denomination of banknotes; and 
sending normal media of the second additional media from the deposit/withdrawal unit (30, 30a), as illustrated in figures 5A and 5B, to the recycling cassettes (250a) for refilling the recycling cassettes (250a), as mentioned at paragraphs 79-83, which states as follows.
[0079] FIG. 5A shows transport routes (a route a, a route b and a route c) of a banknote to be deposited, when the banknote receiving unit 201a is attached to the depositing unit 210a.
[0080] When a clerk has put a banknote(s) to the banknote receiving unit 201a and the process reception unit has received a depositing instruction, the banknote receiving unit 201a feeds, one by one, the banknotes having been put thereinto, to the transport unit 230a. The transport unit 230a causes the fed banknotes to pass through the recognition unit 240a so as to recognize whether each banknote is a reject banknote or not Based on the recognition result, when a banknote is a normal banknote (that is not a reject banknote), the transport unit 230a transports the banknote to the storing unit 250a corresponding to a denomination of the banknote (the route a in FIG. 5A). Even when the banknote is a normal banknote but the storing unit 250a is full, the transport unit 230a transports the banknote to a collecting and stacking unit 254a (the route c in FIG. 5A). The collecting and stacking unit 254a stacks banknotes having been transported thereto, and opens a bottom surface of the collecting and stacking unit 254a so as to let down the stacked banknotes. Thus, the banknotes stacked in the collecting and stacking unit 254a are stored into the collecting unit 255a. When the number of banknotes stacked in the collecting and stacking unit 254a exceeds a full number (the maximum number of stackable banknotes), the transport of a banknote to the collecting and stacking unit 254a is stopped. After banknotes stacked therein have been stored into the collecting unit 255a, the transport is restarted.
[0081] On the other hand, when a banknote has been recognized as a reject banknote by the recognition unit 240a, the transport unit 230a transports the reject banknote to the apparatus-external reject unit 222a (the route b in FIG. 5A).
[0081] On the other hand, when a banknote has been recognized as a reject banknote by the recognition unit 240a, the transport unit 230a transports the reject banknote to the apparatus-external reject unit 222a (the route b in FIG. 5A).
[0082] FIG. 5B shows transport routes (a route a, a route b and a route c) of a banknote to be deposited, when the banknote cassette 30a is attached to the depositing unit 210a.
[0083] When the process reception unit has received a depositing instruction, the cassette 30a feeds, one by one, banknotes stored therein, to the transport unit 230a. The transport unit 230a causes the fed banknotes to pass through the recognition unit 240a so as to recognize whether each banknote is a reject banknote or not. Based on the recognition result, when a banknote is a normal banknote, the transport unit 230a transports the banknote to the storing unit 250a corresponding to a denomination of the banknote (the route a in FIG. 5B). Even when the banknote is a normal banknote but the storing unit 250a is full, the transport unit 230a transports the banknote to the collecting and stacking unit 254a so as to be stored into the collecting unit 255a (the route c in FIG. 5B).
Emphasis provided.
Note also that a second media can be simply construed as a second deposit performed by manual insertion of a stack of banknotes, all having a denomination different than the deposit before it, as would be expected by an ordinarily skilled artisan under normal use.
Regarding Claim 14, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided receiving second additional media via the disposit/withdrawal unit; and 
sending normal media of the second additional media from the deposit/withdrawal unit to the recycling cassettes for refilling the recycling cassettes, as taught by Kobayashi, in Iwamura’s temporary storage, for the purpose of processing multiple amounts of banknotes and storing them in appropriate storage receptacles/cassettes.
Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive.
Applicant asserts that Iwamura “fails to disclose any component corresponding to “the temporary storage unit” of amended Claim 9” as stated at Applicants Remarks received 5/2/22, i.e., “Remarks”, p. 6, second paragraph, first sentence. 
In response to Applicant's arguments, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Iwamura teaches a temporary storage unit (33) because the reconciliation cassette (33) can be construed to store banknotes for a temporary time span, noting that banknotes are fed to and from said temporary storage unit/reconciliation cassette (33).  See paragraphs 54 and 58, as follows.
[0054] The diverters are positioned at junctions of the first connection path 418 and the second connection path 419, respectively. Each of the diverters is positioned at a junction of three transport paths extending in different directions, and selectively transports the banknotes traveling from one of the transport paths to the other two transport paths. In this configuration, the banknotes traveling on the looped transport path 411 clockwise or counterclockwise are selectively transported to the reconciliation cassette 33 through the first connection path 418, or to the lower fourth storage cassette 31.sub.-4L or the collection cassette 53 through the second connection path 419, by the operation of the diverter. The banknotes fed from the reconciliation cassette 33 or the lower fourth storage cassette 31.sub.-4L, and passed through the first or second connection path 418 or 419 are transported through the looped transport path 411 clockwise or counterclockwise.

[0058] As described in detail later, the reconciliation cassette 33 is used for a reconciliation process performed on each storage cassette 31, and has a volume which is equal to or larger than the storage cassette 31 so that the reconciliation cassette 33 can store all the banknotes stored in each of the storage cassettes 31. The reconciliation cassette 33 is generally empty when the reconciliation process is not performed. In the first safe unit 13, the reconciliation cassette 33 is detachably attached to the casing 131 to be located opposite the fourth storage cassette 31.sub.-4 relative to the second connection path 419. The reconciliation cassette 33 is a stacking cassette like the storage cassette 31, and is provided with a port formed in an upper surface thereof, and contains a table 331 therein like the storage cassette 31. The port of the reconciliation cassette 33 is connected to the first connection path 418 as described above. The reconciliation cassette 33 is configured to store the banknotes sent from the looped transport path 411 to the inside of the cassette through the port by stacking the banknotes on the table 331 in the order from bottom to top, and to feed the banknotes stacked on the table 331 one by one in the order from top to bottom to the looped transport path 411 through the port. The reconciliation cassette 33 may be used as one of the storage cassettes 31 (a fifth storage cassette) instead of using the reconciliation cassette 33 for the reconciliation process.

Emphasis provided.

Note also the escrow unit (51), which is used to temporarily store banknotes.  As to the assertion that “reconciliation cassette 33 is not used in the depositing process”, it can be construed to be used in a depositing process in a broad sense because the banknotes deposited can be processed and can be part of a reconciliation process.  Further, as mentioned in paragraphs 54 and 58, Iwamura’s reconciliation cassette is capable of being used as either a recycling cassette or a reconciliation cassette and can be used for refilling other storage units. Additionally, Iwamura teaches escrow unit (51) for temporarily storing banknotes.  Note further that the escrow unit (51), reconciliation cassette (33), storage cassettes (31), inlet/depositing unit (21, 211) and outlet/dispensing unit (23, 231, 232) are all connected by transportation unit (41, 411), as illustrated in figure 2.
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In this case, Applicant appears to ignore what the prior art teaches, and that the primary reference Iwamura is used in combination with the teachings of the other teaching references.
Applicant asserts that “Lee also fails to teach this feature”, read as “the temporary storage unit”.  However, Lee’s medium processing space, i.e., first and second spaces (S1) and (S2) as illustrated in figure 2 and as mentioned at paragraph 29, refers to a device that can be construed to have substantially the same structure as Applicant’s claimed temporary storage unit.  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided the temporary storage unit in the form of Lee’s medium processing apparatus (16, S1, S2), since both Iwamura’s and Lee’s devices having predictable structure and function and one of ordinary skill in the art would have recognized the synergy between both 
Therefore, regarding Claim 9, before the effective filing date of the invention it would have been obvious to have used the temporary storage unit in the form of Lee’s medium processing apparatus (16, S1, S2), in substitution of either Iwamura's reconciliation cassette (33) or escrow unit (51), or to have provided Lee’s medium processing apparatus in addition to these elements, since both Lee’s and Iwamura's devices have predictable structure and function and one of ordinary skill in the art would have recognized the efficacy and synergy of the combination based upon the references' teachings as well as common sense, logic and reason.
“A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1731, 82 USPQ2d at 1396.  
	Applicant asserts that “there is no motivation to combine Lee with Iwamura because the proposed modification would render the prior art unsatisfactory for its intended purpose”.  However, MPEP Section 2143.01 (V) states in the second paragraph as follows.

"Although statements limiting the function or capability of a prior art device require fair consideration, simplicity of the prior art is rarely a characteristic that weighs against obviousness of a more complicated device with added function." In re Dance, 160 F.3d 1339, 1344, 48 USPQ2d 1635, 1638 (Fed. Cir. 1998) (Court held that claimed catheter for removing obstruction in blood vessels would have been obvious in view of a first reference which taught all of the claimed elements except for a "means for recovering fluid and debris" in combination with a second reference describing a catheter including that means. The court agreed that the first reference, which stressed simplicity of structure and taught emulsification of the debris, did not teach away from the addition of a channel for the recovery of the debris.). Similarly, in Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016), the court stated "[a]lthough modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine’" (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted)).

Emphasis provided.
Therefore, in this case, although Applicant has asserted that there is no motivation to combine Iwamura and Lee because the combination would destroy the primary reference of Iwamura, Applicant merely states a conclusion with no supporting evidence.  Additionally, and more importantly, Lee’s medium processing apparatus is substitutable for Iwamura’s reconciliation cassette or escrow unit since it is well within the skill of one of ordinary skill in the art to adapt Iwamura’s device to accept Lee’s medium processing apparatus and thus retain the function of both.  Still further, it would have been obvious and well within the skill of one ordinarily skilled in the art to have provided Lee’s medium apparatus in addition to Iwamura’s reconciliation cassette and escrow unit because adding such a device along Iwamura’s transportation unit (41) is easily adaptable as a matter of space considerations that are easily adapted, and adding Lee’s device would have added extra utility and functionality afforded by the efficiency of feeding to and from Lee’s device.
As to the horizontal nature of the orientation of the banknotes in Lee’s device versus Iwamura’s reconciliation cassette with vertical orientation, such is a non-issue since it would have been well within the skill of one of ordinarily skilled in the art to have adapted the interface with the rest of the transportation unit to have accommodated Lee’s device.  As for alleged “wasted space”, it would have been a matter of design choice as to which configuration saves space for which particular application.
Therefore, Claims 9-15 remain rejected.
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Moore ‘843 is cited as teaching a side door (240) and an opening door on the top (210), as illustrated in figure 4, for example.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                                                                                                                                                                                                                           
November 23, 2022